                                                                             CLERK'S OFFICE U.S. DIST COURT
                                                                            ;;.      AT ROANOKE, VA
                                                                                          FILED

                                                                                  OCT 0 1 2019
                    IN THE UNITED STATES DISTRlCT COURT
                                                                                JULIA C. b.t~.E'.', CLERK
                   FOR THE WESTERN DISTRJCT OF VIRGINIA
                            LYNCHBURG DIVISION
                                                                               BY:
                                                                                 ··~
                                                                                          r()L/
                                                                                       DEPU1Y CLERK
                            OCTOBER 2019 SESSION

UNITED STATES OF AMERICA         )               Criminal No. 6:19CR00021
                                 )
v.                               )
                                 )               SEALED INDICTMENT
                                 )
ERIC JOSEPH GRAVETTE AND         )               In violation of:
ALLISON (a/k/a ALISON) GRACE WOOD)
                                 )               2 1 U.S.C.   § 846
                                 )               21 U. S.C.   § 841(a)(l)
                                 )               18 U. S.C.   § 924(c)
                                 )               18 U.S.C.    § 922(g)(l)


                                     COUNT ONE
          (Conspiracy to Distribute 500 grams or more of Methamphetamine)

The Grand Jury charges that:

       1. Beginning in or about September 2017 and continuing until on or about

August 10, 2018, in the Western Judicial District of Virginia and elsewhere, the

defendants, ERIC JOSEPH GRAVETTE AND ALLISON (a/k/a ALISON) GRACE WOOD

did knowingly and intentionally combine, conspire, confederate and agree together and

with each other, and with other persons known and unknown to the Grand Jury, to

possess with intent to distribute and to distribute, 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation ofTitle 21 , United States Code, Sections 841(a)(l) and (b)(1)(A).

       2. Before ERlC JOSEPH ORAVETTE committed the offense charged in this

count, ERlC JOSEPH ORAVETTE had a final conviction for a serious drug felony,
                                             1




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 1 of 10 Pageid#: 3
namely, a 2014 conviction in Campbell County under Virginia Code Section 18.2-248.03

for which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       3. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

namely, a 2013 conviction in Amherst County under Virginia Code Section 18.2-248 for

·which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       4. All in violation of Title 21 , United States Code, Section 846 and 841(b)(l)(A).

                                     COUNT TWO
     (Possession with Intent to Distribute 50 grams or more of Methamphetamine)

The Grand Jury further charges that

       1. That on or about June 24, 2018, in the Western Judicial District of Virginia,

the defendant, ERIC JOSEPH GRAVETTE, did knowingly and intentionally possess with

the intent to distribute 50 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance.

       2. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

namely, a 2014 conviction in Campbell County under Virginia Code Section 18.2-248.03

                                            2




  Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 2 of 10 Pageid#: 4
for which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       3. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

namely, a 2013 conviction in Amherst County under Virginia Code Section 18.2-248 for

which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       4. All in violation of Title 21 , United States Code, Sections 841(a)(l) and

(b)(l)(B).

                                      COUNT THREE
                        (Possession with Intent to Distribute Cocaine)

The Grand Jury further charges that:

       1. That on or about June 24,2018, in the Western Judicial District of Virginia,

the defendant, ERIC JOSEPH GRAVETTE, did knowingly and intentionally possess with

the intent to distribute a mixture and substance containing a detectable amount of

cocaine, its salts, optical and geometric isomers and salts of isomers, a Schedule II

controlled substance.

       2. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

                                              3




  Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 3 of 10 Pageid#: 5
namely, a 2014 conviction in Campbell County under Virginia Code Section 18.2-248.03

for which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       3. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

namely, a 2013 conviction in Amherst County under Virginia Code Section 18.2-248 for

which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       4. All in violation of Title 21 , United States Code, Sections 841(a)(l) and

(b)(l)(C).

                                       COUNT FOUR
                      (Possession with Intent to Distribute Marijuana)

The Grand Jury further charges that:

       1.    That on or about June 24, 2018, in the Western Judicial District of Virginia,

the defendant, ERJC JOSEPH GRAVETTE, did knowingly and intentionally possess with

the intent to distribute marijuana, a Schedule I controlled substance.

       2. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

namely, a 2014 conviction in Campbell County under Virginia Code Section 18.2-248.03

                                               4




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 4 of 10 Pageid#: 6
for which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       3. Before ERIC JOSEPH GRAVETTE committed the offense charged in this

count, ERIC JOSEPH GRAVETTE had a final conviction for a serious drug felony,

namely, a 2013 conviction in Amherst County under Virginia Code Section 18.2-248 for

which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       4. All in violation of Title 21 , United States Code, Sections 841(a)(l) and

(b)(l)(C).

                                       COUNT FIVE
             (Possessing a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury further charges:

       1. That on or about June 24, 2018, in the Western Judicial District of Virginia,

the defendant, ERIC JOSEPH GRAVETTE, knowingly possessed one or more firearms , to

wit: a Smith & Wesson 9 millimeter caliber pistol and a Raven Arms .25 caliber pistol, in

furtherance of a drug trafficking crime for which he may be prosecuted in a court of the

United States, as set forth in Counts Two through Four ofthis Indictment.

       2. All in violation of Title 18, United States Code, Section 924(c) .




                                             5




  Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 5 of 10 Pageid#: 7
                                      COUNT SIX
                      (Possession of a Firearm by Convicted Felon)

The Grand Jury further charges that:

       1. On or about June 24, 2018, in the Western Judicial District of Virginia, and

elsewhere, the defendant, ERIC JOSEPH ORAVETTE, knowing he had previously been

convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed one or more firearms, to wit, a Smith & Wesson 9 millimeter caliber pistol and

a Raven Arms .25 caliber pistol, and the firearm was in and affecting commerce.

      2. All in violation of Title 18, United States Code, Section 922(g)(l ).

                                   COUNT SEVEN
                      (Possession of a Firearm by Convicted Felon)

The Grand Jury further charges that:

       1. On or about August 3, 2018, in the Western Judicial District of Virginia, and

elsewhere, the defendant, ERIC JOSEPH ORAVETTE, knowing he had previously been

convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed a firearm, to wit, a Smith & Wesson AR-15 rifle, and the firearm was in and

affecting commerce.

      2. All in violation of Title 18, United States Code, Section 922(g)(l ).

                                    COUNT EIGHT
     (Possession with Intent to Distribute 50 grams or more of Methamphetamine)

The Grand Jury further charges that:

       1. That on or about August 10, 2018, in the Western Judicial District of Virginia,


                                            6




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 6 of 10 Pageid#: 8
the defendant, ERIC JOSEPH GRAVETTE, did knowingly and intentionally possess with

the intent to distribute 50 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance.

       2. Before ERIC JOSEPH ORAVETTE committed the offense charged in this

count, ERIC JOSEPH ORAVETTE had a final conviction for a serious drug felony,

namely, a 2014 conviction in Campbell County under Virginia Code Section 18.2-248.03

for which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       3. Before ERIC JOSEPH ORA VETTE committed the offense charged in this

count, ERIC JOSEPH ORAVETTE had a final conviction for a serious drug felony,

namely, a 2013 conviction in Amherst County under Virginia Code Section 18.2-248 for

which he served more than 12 months of imprisonment and for which he was released

from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

       4. All in violation of Title 21 , United States Code, Sections 841(a)(l) and
(b)(l)(B).

                                     COUNT NINE
         (Possessing a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury further charges:

       1. That on or about August 10, 2018, in the Western Judicial District of Virginia,

the defendant, ERIC JOSEPH GRAVETTE, knowingly possessed a firearm , to wit: a
                                             7




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 7 of 10 Pageid#: 9
Mossberg Maverick 12 gauge shotgun, in furtherance of a drug trafficking crime for

which he may be prosecuted in a court of the United States, as set forth in Count Eight of

this Indictment.

       2. All in violation of Title 18, United States Code, Section 924(c).

                                      COUNT TEN
                      (Possession of a Firearm by Convicted Felon)

The Grand Jury further charges that:

       1. On or about August 10, 2018, in the Western Judicial District of Virginia, and

elsewhere, the defendant, ERIC JOSEPH GRAVETTE, knowing he had previously been

convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed a firearm, to wit, a Mossberg Maverick 12 gauge shotgun, and the firearm was

in and affecting commerce.

       2. All in violation of Title 18, United States Code, Section 922(g)(l ).

                               NOTICE OF FORFEITURE

       1. Upon conviction of one or more of the felony offenses alleged in this Indictment,

the defendants shall forfeit to the United States:

          a. any property constituting, or derived from, any proceeds obtained,
             directly or indirectly, as a result of said offenses, pursuant to 21
             U.S .C. § 853(a)(1).

          b. any property used, or intended to be used, in any manner or part, to
             commit, or to facilitate the commission of said offenses, pursuant to
             21 U.S.C. § 853(a)(2).

          c. any firearm used or intended to be used to facilitate the
             transportation, sale, receipt, possession, or concealment of controlled
                                              8




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 8 of 10 Pageid#: 10
                 substances and/or raw materials, as described in 21 U.S.C. §
                 881(a)(l) and (2), and any proceeds traceable to such property,
                 pursuant to 21 U.S.C. § 881(a)(11) and 28 U.S.C. § 2461(c).

            d. any firearms and ammunition involved or used in the commission of
               said offenses, or possessed in violation thereof, pursuant to 18
               U.S.C. § 924(d) and 28 U.S .C. § 2461(c).

      2. The property to be forfeited to the United States includes but is not limited to

the following property:

       a.        Money Judgment

                        An undetermined sum of United States currency and all interest
                        and proceeds traceable thereto, in that such sum in aggregate was
                        obtained directly or indirectly as a result of said offenses or is
                        traceable to such property.

      b.         Firearms/Ammunition

                 1.     Smith and Wesson, Model SD9VE, 9 millimeter caliber pistol, and
                        accompanying ammunition

                 n. Raven Arms, Model MP-25 , 25-caliber firearm pistol and accompanying
                    ammunition

                 iii. Smith and Wesson, AR-15 , 223-Rifle and accompanying ammunition

                 IV .   Mossberg, Maverick Model 88, 12-gauge shotgun and accompanying
                        ammunition

      3. If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

            a.   cannot be located upon the exercise of due diligence;
            b.   has been transferred or sold to, or deposited with a third person;
            c.   has been placed beyond the jurisdiction of the Court;
            d.   has been substantially diminished in value; or
            e.   has been commingled with other property which cannot be
                 subdivided without difficulty;
                                                   9




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 9 of 10 Pageid#: 11
it is the intent of the United States to seek forfeiture of any other property of the

defendant up to the value of the above-described forfeitable property, pursuant to 21

U.S.C. § 853(p ).
                                  ?{.
       A TRUE BILL this       \         day of October, 2019.



                                                           s/Grand Jury Foreperson
                                                           FOREPERSON




                                                10




 Case 6:19-cr-00021-NKM Document 3 Filed 10/01/19 Page 10 of 10 Pageid#: 12
